                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DAVID KHAN, et al.,
                                  10                                                        Case No. 17-cv-05548-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER GRANTING IN PART AND
                                  12                                                        DENYING IN PART MOTION TO
Northern District of California
 United States District Court




                                         JUSTIN ROGERS, et al.,                             DISMISS
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          David Khan and Nay Zar Tun Kyaw (“Plaintiffs”) filed this federal civil rights action

                                  17   against the City of Pinole, the Pinole Police Department (“PPD”), PPD Chief Neil Gang, PPD

                                  18   Officer Rogers, Pinole City Attorney Eric Casher, and Contra Costa County in connection with

                                  19   Khan’s arrest in December 2016. On April 25, 2018, the PPD, Chief Gang, City Attorney Casher,

                                  20   and Contra Costa County were dismissed from the action. A contentious discovery process ensued

                                  21   between Plaintiffs and the remaining defendants (“Pinole Defendants” or “Defendants”), during

                                  22   which Khan repeatedly disobeyed court orders despite being warned that refusal to comply could

                                  23   result in sanctions. The Pinole Defendants now move for a second time for terminating sanctions

                                  24   or, in the alternative, monetary sanctions. For the reasons set forth below, Plaintiff Khan’s claims

                                  25   are dismissed with prejudice. Plaintiff Kyaw’s claims are not dismissed.

                                  26                                          II. BACKGROUND

                                  27          A. The Discovery Process Begins

                                  28          On June 21, 2018, after discovery had opened, the Pinole Defendants served Plaintiffs with
                                   1   a demand to inspect Khan’s cell phone pursuant to Rule 34.1 Blechman Decl. ¶ 2 (Dkt. 126-1).

                                   2   The cell phone had been seized by the PPD during Khan’s arrest and was still in their custody at

                                   3   that time. Khan objected to the request for inspection and refused to unlock the phone based on his

                                   4   belief that it had been seized without probable cause. On August 29, the Magistrate Judge assigned

                                   5   to resolve discovery disputes instructed the parties to produce a joint discovery letter addressing

                                   6   possible overbreadth and privacy concerns associated with a complete download of Khan’s cell

                                   7   phone, which the Pinole Defendants had requested. Order Re Discovery Letter Brief 3-5. She

                                   8   further explained in that order, and another order issued on August 30, 2018, that the Fourth

                                   9   Amendment’s prohibition on unreasonable search and seizure did not preclude Plaintiffs from

                                  10   being subject to civil discovery. Id. at 2; see also Order Re Supplemental Brief 1-2. The

                                  11   Magistrate Judge also warned Plaintiffs that failure to participate in discovery could result in

                                  12   sanctions, including dismissal of the action. Order Re Supplemental Brief 3.
Northern District of California
 United States District Court




                                  13           On September 28, 2018, the Magistrate Judge issued an order authorizing a download of

                                  14   the data on Khan’s cell phone in light of his refusal to unlock the phone and produce the requested

                                  15   documentation. Order Addressing Discovery Dispute 4. A forensic analyst was enlisted to

                                  16   download the contents of the cell phone and retain a copy of this information, but was ordered to

                                  17   refrain from reviewing the data or providing it to any other person absent a court order. Id. 5. The

                                  18   Magistrate Judge further ordered the Pinole Defendants to return Khan’s cell phone to him and

                                  19   instructed Plaintiffs to respond to certain cell phone-related discovery requests within fourteen

                                  20   days of the return. Id. 5-6. The order warned that failure to comply with the discovery process or

                                  21   with court orders could result in sanctions including monetary fines and dismissal of the case. Id.

                                  22   at 6.

                                  23           Khan, however, refused to accept return of the cell phone, claiming the download of the

                                  24   phone’s contents violated “the basic rule of law.” Blechman Decl. ¶ 4 (Dkt. 99). Instead of

                                  25

                                  26   1
                                        For the purposes of this order, a Federal Rule of Civil Procedure will be referred to simply as a
                                  27   “Rule.”

                                  28                                                                ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-05548-RS
                                                                                         2
                                   1   cooperating with defense counsel’s efforts to return the phone, Khan accused the Court of

                                   2   “playing games with procedures” and conspiring with “the lawyers, the cops and all government

                                   3   employees” to commit unspecified crimes. Id. ¶ 6. On November 6, 2018, the Magistrate Judge

                                   4   issued a second order instructing Khan to take back possession of his cell phone and to produce all

                                   5   relevant documents regarding the phone. The order warned yet again that failure to comply could

                                   6   result in sanctions. Despite this second order, Plaintiffs continued to refuse to accept the phone

                                   7   unless the Pinole Defendants deposited $20,700,000 in his bank account and secured the presence

                                   8   of “Senator Kamala Harris, Sen[ator] Jason Chaffetz, [and] persons from the FBI” to witness the

                                   9   cell phone’s return. Blechman Decl., Ex. B (Dkt. 105).

                                  10          Despite Khan’s defiance, the Magistrate Judge elected not to impose sanctions. Instead, the

                                  11   November 13, 2018 order directed the Pinole Defendants to submit a proposal for an independent

                                  12   “taint team” to review the saved data and extract the relevant evidence. Order Addressing Ongoing
Northern District of California
 United States District Court




                                  13   Discovery Dispute 2-3. Defendants researched and submitted a proposal, which the Magistrate

                                  14   Judge adopted on November 20, 2018. In December 2018, almost six months after the initial

                                  15   request for inspection of the cell phone, the taint team was able to review the cell phone data and

                                  16   produce the requested discovery. On November 19, 2018, the discovery deadlines were extended

                                  17   to account for this delay.

                                  18          B. Khan’s First Deposition

                                  19          Plaintiffs’ depositions were initially set for January 11, 2019. On January 5, they filed a

                                  20   motion stating that they would not attend their depositions or comply with discovery because they

                                  21   believed the Pinole Defendants were continuing to violate the rule of law. The Magistrate Judge’s

                                  22   November 20, 2018 order had warned Plaintiffs that refusal to attend their depositions could result

                                  23   in sanctions. Plaintiffs ultimately did attend the deposition, although they arrived an hour late.

                                  24   Blechman Decl. ¶ 10 (Dkt. 126-1). Plaintiff Kyaw was successfully deposed at that time. Plaintiff

                                  25   Khan, however, attempted to evade the vast majority of the questions asked by defense counsel

                                  26   and repeatedly refused to answer questions on the grounds that he found them irrelevant.

                                  27   Blechman Decl., Ex. A at 17-18, 22-23, 31-32, 36-37, 39, 41-44, 47-49, 54-64, 67-68, 74-75, 77-

                                  28                                                                ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-05548-RS
                                                                                         3
                                   1   83 (Dkt. 126-1). At one point, he refused to answer a question by simply stating: “If you answer

                                   2   the question, I will.” Id., Ex. A at 42. Among the questions he refused to answer were queries

                                   3   regarding whether he spray painted the property of an associate of his or sent that individual

                                   4   threatening messages prior to his arrest.

                                   5           At one point during the deposition, Khan boasted that he has answered “zero” of defense

                                   6   counsel’s questions. Id., Ex. A at 61-62. After approximately two hours of being deposed, Khan

                                   7   stated: “So I’m going to stop it here. Unless they come clean, I’m going to stop it here . . . .” Id.,

                                   8   Ex. A at 84-85. The deposition ended shortly thereafter. Id., Ex. A at 84-88. The total cost

                                   9   associated with this attempt to depose Khan was approximately $3,133, excluding attorneys’ fees.

                                  10   Id. ¶ 13.

                                  11           C. Defendants’ First Motion for Monetary Sanctions or Dismissal

                                  12           In January 2019, the Pinole Defendants moved to dismiss the action under either Rule 37
Northern District of California
 United States District Court




                                  13   or Rule 41 in light of Khan’s failure to abide by court orders and to carry out his discovery

                                  14   obligations. In the alternative, they sought monetary sanctions to compensate them for the cost of

                                  15   arranging Khan’s first deposition. Although there was ample evidence of Khan’s noncompliance

                                  16   with court orders and refusal to participate in discovery, the March 5, 2019 order declined to

                                  17   dismiss the case and instead ordered Khan to sit for a second deposition lasting up to seven hours.

                                  18   Order Re Sanctions 2. The Court also declined to impose any monetary sanctions on Khan, who is

                                  19   proceeding in forma pauperis. Id. The order cautioned, however, that further obstructionist

                                  20   behavior could result in significant monetary sanctions and possible dismissal of the case.

                                  21   Furthermore, Khan was advised both at the hearing and in the order itself that he “may not refuse

                                  22   to answer questions on the grounds that he believed them to be irrelevant.” Id.

                                  23           D. Khan’s Second Deposition

                                  24           During his second deposition, Khan engaged in much of the same conduct as in his first

                                  25   deposition. He repeatedly refused to answer questions on the grounds that he found them

                                  26   irrelevant. When reminded that he had been ordered to cooperate in his deposition he responded

                                  27   “Who cares? Who cares? If the Court [were] really doing the right thing, I don’t have to be here.”

                                  28                                                                 ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                  CASE NO. 17-cv-05548-RS
                                                                                          4
                                   1   Blechman Decl., Ex. B at 159 (Dkt. 144-1). He also accused the Court of acting “on bias and

                                   2   prejudice” in requiring him to sit for a second deposition and stated: “The Court order is not my

                                   3   obligation.” Id., Ex. B at 144, 148, 220. Khan also repeatedly asserted that he did not have to

                                   4   answer certain questions, and that he would answer at trial instead. Id., Ex. B at 246-248, 250-251.

                                   5          Khan engaged in other disruptive conduct during the course of the deposition. First, he

                                   6   arrived approximately forty-five minutes late to the 10:00 a.m. deposition and repeatedly stated

                                   7   that he had to leave at either 2:00 p.m. or 3:00 p.m., even though he had been ordered to sit for up

                                   8   to seven hours of deposition. Id., Ex. B at 144-145, 209, 238. The deposition was also delayed

                                   9   because Khan attempted to record the proceeding on his cell phone. Court Security Officers

                                  10   (“CSO”) repeatedly instructed Khan to stop recording and to delete any recording he had made

                                  11   inside the courtroom. Id., Ex. B at 108-116. Khan refused to comply and further refused to answer

                                  12   any questions until the “judge or the clerk” arrived. Id., Ex. B at 113. The Magistrate Judge was
Northern District of California
 United States District Court




                                  13   forced to halt a conference associated with another case to intervene. Id., Ex. B 116-128. She was

                                  14   eventually able to convince Khan to delete the recording on his phone and reiterated that private

                                  15   recordings were not permitted inside the courthouse. Id. Near the end of the deposition, however,

                                  16   Khan admitted that he resumed recording after the Magistrate Judge left, though he claimed that

                                  17   he had “broadcasted” rather than “recorded” the proceeding. Id., Ex. B at 258-259.

                                  18          At one point during the deposition, defense counsel’s cell phone dropped on the ground.

                                  19   Khan picked up the phone, put it in his own backpack, and refused to return it. Id., Ex. B at 168-

                                  20   171. Defense counsel repeatedly asked for the phone back, but Khan simply taunted him in

                                  21   response. Id. The deposition was once again discontinued as defense counsel attempted to resolve

                                  22   this standoff. Unable to find a CSO to assist him, defense counsel eventually grabbed the phone

                                  23   out of Khan’s hand. Id. Plaintiffs make no attempt to dispute this course of events. Instead they

                                  24   claim Khan engaged in this conduct to make a point about the purported wrongfulness of the

                                  25   seizure of his phone by the PPD. Opp. 6.

                                  26          Defense counsel eventually chose to terminate the deposition after several hours. The

                                  27   Pinole Defendants now move for a second time to dismiss this action under Rule 37 or Rule 41. In

                                  28                                                               ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                CASE NO. 17-cv-05548-RS
                                                                                        5
                                   1   the alternative, they seek monetary sanctions to compensate for the cost of both depositions. They

                                   2   incurred approximately $4,088 in costs to conduct this second deposition, excluding attorneys’

                                   3   fees. Blechman Decl. ¶ 10 (Dkt. 144-1).

                                   4                                         III. LEGAL STANDARD

                                   5          Under Rule 41(b), a district court may dismiss an action where the plaintiff fails “to

                                   6   prosecute or to comply with [the Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ.

                                   7   P. 41(b). Such dismissals are reviewed for abuse of discretion. Nealey v. Transportacion Maritima

                                   8   Mexicana, S.A., 662 F.2d 1275, 1278 (9th Cir. 1980). Rule 37 similarly grants courts the authority

                                   9   to impose sanctions, up to and including attorneys’ fees and dismissal, if a party fails to comply

                                  10   with a discovery order. Fed. R. Civ. P. 37(b)(2)(A). In deciding whether to dismiss an action under

                                  11   either Rule 37 or Rule 41, district courts consider five factors: (1) the public’s interest in

                                  12   expeditious resolution of cases; (2) the court’s need to manage its docket; (3) prejudice to the
Northern District of California
 United States District Court




                                  13   defendant; (4) the public policy in favor of resolving cases on the merits; and (5) the availability of

                                  14   less severe sanctions. Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); Malone v. U.S.

                                  15   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987). Finally, dismissal under Rule 37 is appropriate

                                  16   only if a plaintiff’s conduct rises to the level of “willfulness, bad faith, or fault,” which can be

                                  17   established by a showing of disobedient conduct “not shown to be outside the control of the

                                  18   litigant.” Henry v. Gill Industries, 983 F.2d 943, 948 (9th Cir. 1993); see also Computer Task

                                  19   Group, Inc. v. Brotby, 364 F.3d 1112, 1115 (9th Cir. 2004).

                                  20                                             IV. DISCUSSION

                                  21          A. Expeditious Resolution and Management of Court’s Docket

                                  22          The Scheduling Order for this case has been modified twice now to enlarge the time for

                                  23   discovery, once on November 19, 2018 and again on March 8, 2019. These modifications were

                                  24   necessary due to Khan’s refusal to carry out his discovery obligations. First, his refusal to produce

                                  25   relevant evidence contained in his phone resulted in several months of delay. Furthermore, his

                                  26   failure to participate in good faith in his first deposition resulted in a second deposition, which

                                  27   again required an extension of the discovery deadlines. Moreover, Khan has in no manner

                                  28                                                                 ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                  CASE NO. 17-cv-05548-RS
                                                                                           6
                                   1   indicated that he intends to adjust his obstructive conduct if permitted to proceed with his claims.

                                   2   Accordingly, the public interest in expeditious resolution of cases weighs in favor of dismissal of

                                   3   Khan’s claims.

                                   4           Similarly, Khan’s conduct has wasted a considerable amount of judicial resources. The

                                   5   Magistrate Judge and this Court have repeatedly explained to Khan the necessity of performing his

                                   6   discovery obligations and given him multiple opportunities to comply. Indeed, the Magistrate

                                   7   Judge went to great lengths to educate him and even created a work-around when it appeared he

                                   8   was unwilling to produce the required discovery. Unfortunately, Khan has interpreted this patience

                                   9   and leniency as license to continue to disregard his discovery obligations and disobey court orders.

                                  10   Given this pattern of noncompliance, allowing Khan to proceed would result in the further waste

                                  11   of judicial resources. Accordingly, the Court’s interest in managing its docket and conserving

                                  12   judicial resources also weighs in favor of dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2002) (holding that a litigant’s “routine noncompliance” undermined the court’s control over

                                  14   its docket).

                                  15           B. Prejudice to the defendant

                                  16           The Pinole Defendants have also been prejudiced in two key ways. First, they have been

                                  17   subjected to unnecessary delay caused by Khan’s disruptive conduct. See Yourish v. Cal.

                                  18   Amplifier, 191 F.3d 983, 991-92 (9th Cir. 1999) (holding that unjustified delay caused by one

                                  19   party’s noncompliance with court orders qualifies as prejudice to the opposing party). Indeed, this

                                  20   action has been prolonged substantially by Khan’s refusal to cooperate during discovery and his

                                  21   open defiance of court orders. Second, allowing Khan’s claims to proceed would prejudice the

                                  22   Pinole Defendants by forcing them to continue to bear the monetary costs of Khan’s

                                  23   noncompliance. They have now paid several thousand dollars to depose Khan not once, but twice.

                                  24   Furthermore, the Pinole Defendants have been asked to expend resources researching alternative

                                  25   methods for obtaining data from Khan’s cell phone because he refused to produce this evidence.

                                  26   Allowing Khan to proceed with his claims at this stage would mean continuing to shift the cost of

                                  27   his noncompliance onto the Pinole Defendants. Accordingly, prejudice to the defendants also

                                  28                                                               ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                CASE NO. 17-cv-05548-RS
                                                                                         7
                                   1   weighs in favor of dismissal of his claims.

                                   2          C. Public Policy in Favor of Resolving Cases on the Merits

                                   3          While the public policy in favor of resolving cases on the merits generally weighs against

                                   4   dismissal, this interest is diminished somewhat here given that Khan’s own conduct continues to

                                   5   impede the case’s progress. Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991).

                                   6   In any event, this factor alone is not dispositive.

                                   7          D. Availability of Less Drastic Sanctions

                                   8          The absence of effective alternative sanctions also weighs in favor of dismissal. While

                                   9   evidentiary sanctions could be issued, this form of discipline is unlikely to be effective in ensuring

                                  10   Khan’s compliance given his status as a pro se plaintiff and his persistent refusal to abide by rules

                                  11   and legal principles that do not comport with his own personal sense of fairness. Monetary

                                  12   sanctions are similarly unattractive because Plaintiffs are proceeding in forma pauperis. While
Northern District of California
 United States District Court




                                  13   requiring a plaintiff to pay thousands of dollars to compensate the opposing party for the cost of

                                  14   foiled depositions might be an effective sanction under other circumstances, granting such relief

                                  15   here would simply be dressing up dismissal in other garb. In short, the only viable sanction is to

                                  16   terminate Khan’s claims.

                                  17          E. Willfulness, Bad Faith, and Fault

                                  18          Finally, the record shows that Khan has deliberately disobeyed at least three discovery

                                  19   orders and has openly refused to carry out his discovery obligations despite being repeatedly

                                  20   warned that failure to comply could result in dismissal. First, Khan refused to take back possession

                                  21   of his cell phone and to produce the required discovery, as directed by the Magistrate Judge’s

                                  22   September 28, 2018 order. Second, this defiance persisted in the face of the Magistrate Judge’s

                                  23   November 6, 2018 order directing him once again to take back possession of his phone and to

                                  24   produce the requested information. Third, he continued to engage in obstructionist and evasive

                                  25   conduct during his second deposition, including raising baseless relevance objections even though

                                  26   he had been repeatedly warned that this was not a valid basis for refusing to answer. He also

                                  27   refused to answer several questions, insisting he would answer only at trial.

                                  28                                                                ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-05548-RS
                                                                                             8
                                   1          Given the unequivocal nature of the Magistrate Judge’s orders, Khan’s refusal to comply

                                   2   was clearly willful. The same can be said of his refusal to answer questions that he felt were

                                   3   irrelevant and his insistence that he could simply decline to answer certain question until trial,

                                   4   despite this Court’s clear directive. When reminded of this Court’s order, Khan stated, “[w]ho

                                   5   cares?” and claimed the order was made based “on bias and prejudice.” This conduct cannot be

                                   6   interpreted as anything other than willful defiance of a court order. Ultimately, Khan treated the

                                   7   second deposition as a game. He seized defense counsel’s cell phone in a deliberate attempt to

                                   8   provoke him, violated court rules by recording the deposition despite the Magistrate Judge’s

                                   9   explanation that this was prohibited—then claimed he had not run afoul of the rules because he

                                  10   merely “broadcasted” the deposition, and repeatedly read the same inapplicable relevance

                                  11   objection in response to defense counsel’s questions.

                                  12          In sum, the Malone factors weigh strongly in favor of dismissal of Khan’s claims.
Northern District of California
 United States District Court




                                  13   Moreover, dismissal is warranted under Rule 37 because Khan’s noncompliance was willful and

                                  14   deliberate. The Pinole Defendants fail, however, to provide a persuasive argument as to why

                                  15   Plaintiff Kyaw’s claims should also be dismissed. The mere fact that she was present during

                                  16   Khan’s deposition does not render her responsible for his conduct. Nor does the present motion to

                                  17   dismiss identify any other conduct on her part which would justify dismissal.

                                  18                                            V. CONCLUSION

                                  19          For the reasons set forth above, Khan’s claims are dismissed with prejudice. Defendants’

                                  20   motion to dismiss Kyaw’s claims is denied.

                                  21   IT IS SO ORDERED.

                                  22   Dated: July 11, 2019

                                  23                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28                                                                ORDER GRANTING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-05548-RS
                                                                                         9
